EXHIBIT 10.42

 

 

CVS CAREMARK CORPORATION

 

Change in Control Agreement for

 

Mark Cosby

 

 

CONFIDENTIAL

 

As revised through August 2011

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

1.

Definitions

1

 

 

 

2.

Term of Agreement

4

 

 

 

3.

Entitlement to Severance Benefit

5

 

 

 

4.

Confidentiality; Cooperation with Regard to Litigation; Non-disparagement

7

 

 

 

5.

Non-solicitation

8

 

 

 

6.

Remedies

8

 

 

 

7.

Effect of Agreement on Other Benefits

9

 

 

 

8.

Not an Employment Agreement

9

 

 

 

9.

Resolution of Disputes

9

 

 

 

10.

Assignability; Binding Nature

9

 

 

 

11.

Representation

9

 

 

 

12.

Amendment or Waiver; Section 409A

9

 

 

 

13.

Severability

10

 

 

 

14.

Survivorship

10

 

 

 

15.

Beneficiaries/References

10

 

 

 

16.

Governing Law/Jurisdiction

10

 

 

 

17.

Notices

10

 

 

 

18.

Headings

11

 

 

 

19.

Counterparts

11

 

--------------------------------------------------------------------------------


 

This Change in Control Agreement (“Agreement”) is made and entered into as of
September 1, 2011 between CVS Pharmacy, Inc. (“CVS”) and Mark Cosby (the
“Executive”).

 

WHEREAS, the Board of Directors (the “Board”) of CVS Caremark Corporation (“CVS
Caremark” or the “Company”) believes it is necessary and desirable for the
Company to be able to rely upon Executive to continue serving in Executive’s
position with the Company in the event of a pending or actual change in control
of CVS Caremark;

 

WHEREAS, Executive is employed by a Subsidiary of CVS Caremark, and this
Agreement shall not alter Executive’s status as an employee at will;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, CVS and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1.                                      Definitions.

 

a.                                      “Base Salary” shall mean Executive’s
annual rate of base salary at the time of Executive’s termination of employment
or, if greater, as in effect immediately prior to a Change in Control.

 

b.                                      “Cause” shall exist if:

 

i.                                          Executive willfully and materially
breaches Sections 4 or 5 of this Agreement;

 

ii.                                       Executive is convicted of a felony
involving moral turpitude; or

 

iii.                                    Executive engages in conduct that
constitutes willful gross neglect or willful gross misconduct in carrying out
Executive’s duties under this Agreement, resulting, in either case, in material
harm to the financial condition or reputation of the Company.

 

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by Executive
not in good faith, and shall not include any act or failure to act resulting
from any incapacity of Executive. A termination for Cause shall not take effect
absent compliance with the provisions of this paragraph. Executive shall be
given written notice by the Company of its intention to terminate Executive’s
employment for Cause, such notice (A) to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based and (B) to be given within 90 days of
the Company’s learning of such act or acts or failure or failures to act.
Executive shall have 20 days after the date that such written notice has been
given to Executive in which to cure such conduct, to extent such cure is
possible. If Executive fails to cure such conduct, Executive shall then be
entitled to a hearing before the Committee, or an officer or officers designated
by the Committee, at which Executive is entitled to appear. Such hearing shall
be held within 25 days of such notice to Executive, provided Executive requests
such hearing within 10 days of the written notice from the Company of the
intention to terminate Executive for Cause. If, within five days following such
hearing, Executive is furnished written notice by the Committee confirming that,
in its judgment, grounds for Cause on the basis of the original notice exist,
Executive shall thereupon be terminated for Cause. Executive’s right to cure in
accordance with this provision applies only in the event of a Change in Control
as defined in Section 1(c) below and does not alter Executive’s “at will”
employment status.

 

1

--------------------------------------------------------------------------------


 

c.                                       A “Change in Control” shall be deemed
to have occurred if:

 

(i)                                     any Person (other than (w) the Company,
(x) any trustee or other fiduciary holding securities under any employee benefit
plan of the Company, (y) any company owned, directly or indirectly, by the
stockholders of the Company immediately after the occurrence with respect to
which the evaluation is being made in substantially the same proportions as
their ownership of the common stock of the Company immediately prior to such
occurrence or (z) any surviving or resulting entity from a merger or
consolidation referred to in clause (iii)  below that does not constitute a
Change of Control under clause (iii) below) becomes the Beneficial Owner (except
that a Person shall be deemed to be the Beneficial Owner of all shares that any
such Person has the right to acquire pursuant to any agreement or arrangement or
upon exercise of conversion rights, warrants or options or otherwise, without
regard to the sixty day period referred to in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company or of any subsidiary
owning directly or indirectly all or substantially all of the consolidated
assets of the Company (a “Significant Subsidiary”), representing 30% or more of
the combined voting power of the Company’s or such Significant Subsidiary’s then
outstanding securities;

 

(ii)                                  during any period of twelve (12)
consecutive months, individuals who at the beginning of such period constitute
the Board, and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the twelve (12) month period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board;

 

(iii)                               the consummation of a merger or
consolidation of the Company or any Significant Subsidiary with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

 

(iv)                              the consummation of a transaction (or series
of transactions within a 12 month period) which constitutes the sale or
disposition of all or substantially all of the consolidated assets of the
Company but in no event assets having a gross fair market value of less than 40%
of the total gross fair market value of all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition).

 

For purposes of this definition:

 

(A)                               The term “Beneficial Owner” shall have the
meaning ascribed to such term in Rule 13d-3 under the Exchange Act (including
any successor to such Rule).

 

2

--------------------------------------------------------------------------------


 

(B)                               The term “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, or any successor act
thereto.

 

(C)                               The term “Person” shall have the meaning
ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including “group” as defined in
Section 13(d) thereof.

 

d.                                      “Committee” shall mean the Management
Planning and Development Committee of the Board, or the corresponding committee
of the board of directors of a successor to CVS Caremark.

 

e.                                       “Company” shall mean, collectively, CVS
Caremark and any Subsidiary or affiliate of CVS Caremark.

 

f.                                        “Confidential Information” shall have
the meaning set forth in Section 4 below.

 

g.                                       “Constructive Termination Without
Cause” shall mean a termination of the Executive’s employment at Executive’s
initiative following the occurrence, without the Executive’s written consent, of
one or more of the following events (except as a result of a prior termination):

 

i.                                          an assignment of any duties to
Executive that is inconsistent with Executive’s status as a member of the senior
management of CVS Caremark;

 

ii.                                       a decrease in Executive’s annual base
salary or target annual incentive award opportunity;

 

iii.                                    any failure to secure the agreement of
any successor to CVS Caremark to fully assume the Company’s obligations under
this Agreement; or

 

iv.                                   a relocation of Executive’s principal
place of employment more than 35 miles from Executive’s place of employment
before such relocation.

 

h.                                      “Disability” shall mean disability as
that term is defined in the Company’s Long-Term Disability Plan.

 

i.                                          “Effective Date” shall have the
meaning set forth in Section 2 below.

 

j.                                         “Original Term” shall have the
meaning set forth in Section 2 below.

 

k.                                      “Renewal Term” shall have the meaning
set forth in Section 2 below.

 

l.                                          “Severance Period” shall mean the
period of 18 months following the termination of Executive’s employment with the
Company.

 

m.                                  “Subsidiary” shall have the meaning set
forth in Section 4 below.

 

n.                                      “Term” shall have the meaning set forth
in Section 2 below.

 

o.                                      “termination of employment”, “employment
is terminated” and other similar words shall mean with respect to Executive

 

3

--------------------------------------------------------------------------------


 

(i)            for any plan or arrangement that is subject to the rules of
Section 409A of the Internal Revenue Code (the “Code”) a “Separation from
Service” as such term is defined in the Income Tax Regulations under
Section 409A (the “409A Regulations”) of the Code as modified by the
rules described below:

 

(A)                               except in the case where Executive is on a
bona fide leave of absence pursuant to the Company’s policies as provided below,
Executive is deemed to have incurred a Separation from Service on a date if the
company and Executive reasonably anticipate that the level of services to be
performed by Executive after such date would be permanently reduced to 20% or
less of the average services rendered by Executive during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which Executive was on a bona fide leave of
absence;

 

(B)                               if Executive is absent from work due to
military leave, sick leave, or other bona fide leave of absence pursuant to the
Company’s policies, Executive shall incur a Separation from Service on the first
date that the rules of (A), above, are satisfied following the later of (i) the
six-month anniversary of the commencement of the leave or (ii) the expiration of
Executive’s right, if any, to reemployment under statute, contract or Company
policy;

 

(C)                               Executive shall be considered to continue
employment and to not have a Separation from Service while on a bona fide leave
of absence pursuant to the Company’s policies if the leave does not exceed 6
consecutive months (12) months for a disability leave of absence) or, if longer,
so long as the Executive retains a right to reemployment with the Company or an
Affiliate under an applicable statute, contract or Company policy.  For this
purpose, a “disability leave of absence” is an absence due to any medically
determinable physical or mental impairment of Executive that can be expected to
result in death or can be expected to last for a continuous period of not less
than 6 months, where such impairment causes Executive to be unable to perform
the duties of Executive’s job or a substantially similar job;

 

(D)                               for purposes of determining whether another
organization is an Affiliate of the Company, common ownership of at least 50%
shall be determinative;

 

(E)                                the Company specifically reserves the right
to determine whether a sale or other disposition of substantial assets to an
unrelated party constitutes a Separation from Service with respect to Executive
providing services to the seller immediately prior to the transaction and
providing services to the buyer after the transaction.  Such determination shall
be made in accordance with the requirements of Section 409A of the Code; or

 

(ii)                                  for any plan or arrangement that is not
subject to the rules of Section 409A of the Code, the complete cessation of
providing service to the Company or any Affiliate as an employee.

 

2.                                      Term of Agreement.

 

The term of this Agreement shall commence on the date of this Agreement (the
“Effective Date”) and end on the third anniversary of such date (the “Original
Term”).  The Original Term shall be automatically renewed for successive
one-year terms (the “Renewal Terms”) unless at least 180

 

4

--------------------------------------------------------------------------------


 

days prior to the expiration of the Original Term or any Renewal Term, either
Party notifies the other Party in writing that he/she or it is electing to
terminate this Agreement at the expiration of the then current Term. “Term”
shall mean the Original Term and all Renewal Terms.  If a Change in Control
shall have occurred during the Term, notwithstanding any other provision of this
Section 2, the Term shall not expire earlier than two years after such Change in
Control.

 

3.                                      Entitlement to Severance Benefit.

 

a.                                      Severance Benefit.  In the event
Executive’s employment with the Company is Terminated Without Cause, other than
due to death, or Disability, or in the event there is a Constructive Termination
Without Cause within two years following a Change in Control, Executive shall be
entitled to receive:

 

i.                                          Base Salary through the date of
termination of Executive’s employment, which shall be paid in a cash lump sum
not later than 15 days following Executive’s termination of employment;

 

ii.                                       An amount equal to 1.5 times
Executive’s Base Salary in effect on the date of termination of Executive’s
employment (or in the event a reduction in Base Salary is a basis for a
Constructive Termination Without Cause, then the Base Salary in effect
immediately prior to such reduction), payable in a cash lump sum promptly (but
in no event later than 15 days) following Executive’s termination of employment;

 

iii.                                    An amount equal to the sum of (A) the
most recently established target annual cash incentive bonus amount, pro rated
based on the portion of the performance year that Executive has worked as of the
date of Executive’s termination, plus (B) 25% of Base Salary (which represents
an amount equal to the cash value of the target annual Performance-Based
Restricted Stock unit award for the year in which termination occurs), pro rated
based on the portion of the performance year that Executive has worked as of the
date of Executive’s termination.  The Base Salary will be determined in
accordance with Section 3.a.ii. Such payment of a pro rata annual cash incentive
bonus and cash in lieu of Performance-Based Restricted Stock will be payable in
a cash lump sum promptly (but in no event later than 15 days) following
Executive’s termination of employment;

 

iv.                                   An amount equal to 1.5 times the sum of
(A) the most recently established target annual incentive cash bonus amount,
plus (B) 25% of Base Salary (determined in accordance with Section 3.a.ii
above), payable in a cash lump sum promptly (but in no event later than 15 days)
following the Executive’s termination of employment;

 

v.                                      Elimination of all restrictions on any
restricted stock or restricted .stock unit awards outstanding at the time of
termination of employment (other than awards under the Company’s Partnership
Equity Program, which shall be governed by the terms of such awards);

 

vi.                                   Immediate vesting of all outstanding stock
options and the right to exercise such stock options for the remainder of the
full term of such option (other than awards under the Company’s Partnership
Equity Program, which shall be governed by the terms of such awards);

 

vii.                                The balance of any incentive awards earned
as of December 31 of the prior year (but not yet paid), which shall be paid in a
single lump sum not later than 15 days following Executive’s termination of
employment;

 

5

--------------------------------------------------------------------------------


 

viii.                             Settlement of all deferred compensation
arrangements in accordance with any then applicable deferred compensation plan
or election form;

 

ix.                                   Continued participation in all medical,
health and life insurance plans at the same benefit level at which Executive was
participating on the date of termination of Executive’s employment until the
earlier of:

 

1.              the end of the Severance Period; or

 

2.              the date, or dates, Executive receives equivalent coverage and
benefits under the plans and programs of a subsequent employer (such coverage
and benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis);

 

provided that (1) if Executive is precluded from continuing Executive’s
participation in any employee benefit plan or program as provided in this clause
(ix) of this Section 3.a, Executive shall receive cash payments equal on an
after-tax basis to the cost to Executive of obtaining the benefits provided
under the plan or program in which Executive is unable to participate for the
period specified in this clause (ix) of this Section 3.a, (2) such cost shall be
deemed to be the lowest reasonable cost that would be incurred by Executive in
obtaining such benefit on an individual basis, and (3) payment of such amounts
shall be made quarterly in advance; and

 

x.                                      other or additional benefits then due or
earned in accordance with applicable plans and programs of the Company.

 

b.                                      Change in Control Best Payments
Determination.  In the event the Severance Benefits described in
Section 3(a) are payable to Executive in connection with a Change in Control
and, if paid, could subject Executive to an excise tax under Section 4999 of the
Internal Revenue Code (the “Excise Tax”), then notwithstanding the provisions of
Section 3(a) the Company shall reduce the Severance Benefits (the “Benefit
Reduction”) under Section 3(a) by the amount necessary to result in the
Executive not being subject to the Excise Tax if such reduction would result in
the Executive’s “Net After-Tax Amount” attributable to the Severance Benefits
described in Section 3(a) being greater than it would be if no Benefit Reduction
was effected.  For this purpose “Net After-Tax Amount” shall mean the net amount
of Severance Benefits Executive is entitled to receive under this Agreement
after giving effect to all Federal, state and local taxes which would be
applicable to such payments, including, but not limited to, the Excise Tax.  The
determination of whether any such Benefit Reduction shall be effected shall be
made by a nationally recognized public accounting firm selected by the Company
(the “Accounting Firm”) prior to the occurrence of the Change in Control and
such determination shall be binding on both Executive and the Company.  In the
event it is determined that a Benefit Reduction is required, such reduction of
items described in Section 3(a) above shall be done first by reducing cash
severance determined in accordance with Section 3(a)(ii), 3(a)(iii) and
3(a)(iv); to the extent a further Benefit Reduction is necessary, then Severance
Benefits will be reduced from the amounts determined in accordance with
Section 3(a)(v) and 3(a)(vi), all as determined by the Accounting Firm.

 

c.                                       No Mitigation; No Offset.  In the event
of any termination of employment under this Section 4, Executive shall be under
no obligation to seek other employment, and the amounts due Executive under this
Agreement shall not be offset by any remuneration attributable to any subsequent
employment that Executive may obtain.

 

d.                                      Nature of Payments.  Any amounts due
under this Section 3 are in the nature of severance payments considered to be
reasonable by the Company and are not in the nature of a penalty.

 

6

--------------------------------------------------------------------------------


 

e.                                       Exclusivity of Severance Benefit.  Upon
termination of Executive’s employment during the Term, Executive shall not be
entitled to any severance payments or severance benefits from the Company, or
any other payments by the Company, other than the Severance Benefit provided in
this Section 3, except as required by law.

 

f.                                        General Release of Claims.  Executive
agrees, as a condition of payment of the Severance Benefit provided for in this
Section 3, that Executive will execute within 60 days of Executive’s termination
of employment a separation agreement, in a form reasonably satisfactory to the
Company, that includes a general release of any and all claims arising out of
Executive’s employment or termination of employment with the Company, other than
claims for (i) enforcement of this Agreement, (ii) enforcement of Executive’s
rights under any of the Company’s incentive compensation, equity and/or employee
benefit plans and programs to which Executive is entitled under this Agreement,
and (iii) any tort for personal injury not arising out of or related to
Executive’s employment or termination of employment.

 

g.                                       Subject to the provisions of
Section 12(b), all payments to be made pursuant to this Section 3 upon the
termination of employment of Executive shall be made or commence, as the case
may be, within 75 days after the Executive’s termination of employment provided,
however, that if such termination of employment is after October 15 of a year,
the payout or first payment, as the case may be, shall be made at the end of
such 75 day period.

 

4.                                      Confidentiality; Cooperation with Regard
to Litigation; Non-disparagement.

 

a.                                      During the Term and thereafter,
Executive shall not, without the prior written consent of the Company, disclose
to anyone (except in good faith in the ordinary course of business to a person
who will be advised by Executive to keep such information confidential) or make
use of any confidential information except in the performance of Executive’s
duties hereunder or when required to do so by legal process, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) that requires
Executive to divulge, disclose or make accessible such information. In the event
that Executive is so ordered, Executive shall give prompt written notice to the
Company in order to allow the Company the opportunity to object to or otherwise
resist such order.

 

b.                                      During the Term and thereafter,
Executive shall not disclose the existence or contents of this Agreement beyond
what is disclosed in the proxy statement or documents filed with the government
unless and to the extent such disclosure is required by law, by a governmental
agency, or in a document required by law to be filed with a governmental agency
or in connection with enforcement of Executive’s rights under this Agreement. In
the event that disclosure is so required, Executive shall give prompt written
notice to the Company in order to allow the Company the opportunity to object to
or otherwise resist such requirement. This restriction shall not apply to such
disclosure by Executive to members of Executive’s immediate family, Executive’s
tax, legal or financial advisors, any lender, or tax authorities, or to
potential future employers to the extent necessary, each of whom shall be
advised not to disclose such information.

 

c.                                       Confidential Information” shall mean
all information concerning the business of the Company or any Subsidiary
relating to any of their products, product development, trade secrets,
customers, suppliers, finances, and business plans and strategies. Excluded from
the definition of Confidential Information is information (i) that is or becomes
part of the public domain, other than through the breach of this Agreement by
Executive or (ii) regarding the Company’s business or industry properly acquired
by Executive in the course of Executive’s career as an Executive in the
Company’s industry and independent of Executive’s employment by the Company. For
this purpose, information known or available generally within the trade or
industry of the Company or any Subsidiary shall be deemed to be known or
available to the public.

 

7

--------------------------------------------------------------------------------


 

d.                                      “Subsidiary” shall mean any corporation
or other business entity owned or controlled directly or indirectly by CVS
Caremark.

 

e.                                       Executive agrees to cooperate with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), by being reasonably available to
testify on behalf of the Company or any Subsidiary in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any Subsidiary, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as requested; provided, however that the same does not materially
interfere with Executive’s then current professional activities. The Company
agrees to reimburse Executive on an after tax basis, for all reasonable expenses
actually incurred in connection with Executive’s provision of testimony or
assistance.

 

f.                                        Executive agrees that, during the Term
and thereafter (including following Executive’s termination of employment for
any reason) Executive will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company or any Subsidiary or their respective officers, directors, employees,
advisors, businesses or reputations. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive from making truthful statements or
disclosures that are required by applicable law, regulation or legal process.

 

5.                                      Non-solicitation.

 

During the period beginning with the Effective Date and ending 18 months
following the termination of Executive’s employment with the Company, Executive,
whether acting on Executive’s own behalf or by, through or on behalf of any
third party, shall not (a) hire any employees of the Company or any Subsidiary,
or recruit or solicit any such employees or encourage them to terminate their
employment with the Company or any Subsidiary; (b) accept business from any
customers of the Company or any Subsidiary, or solicit or encourage any
customers, joint venture partners or investors of the Company or any Subsidiary
to terminate or diminish their relationship with the Company or any Subsidiary
or to violate any agreement with the Company or any Subsidiary. For purposes of
subsection 5(a), an employee of the Company or any Subsidiary means any person
who was employed by the Company or any Subsidiary within 180 days of such
hiring, recruitment, solicitation or encouragement. Executive agrees to make any
employer with whom Executive becomes employed during the 18-month period
following Executive’s termination with the Company aware of this
non-solicitation obligation upon commencing employment with such subsequent
entity.

 

6.                                      Remedies.

 

In addition to whatever other rights and remedies the Company may have at equity
or in law, the Company (a) shall have the right to immediately terminate all
payments and benefits due under this Agreement if Executive breaches any of the
provisions contained in Sections 4 or 5 above, and (b) shall have the right to
seek injunctive relief in any court of competent jurisdiction if Executive
breaches or threatens to breach any of the provisions contained in Sections 4 or
5 above. Executive acknowledges that such a breach would cause irreparable
injury and that money damages would not provide an adequate remedy for the
Company; provided, however, the foregoing shall not prevent Executive from
contesting the issuance of any such injunction on the ground that no violation
or threatened violation of Sections 4 or 5 has occurred.

 

8

--------------------------------------------------------------------------------


 

7.                                      Effect of Agreement on Other Benefits.

 

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict the
Executive’s participation in any other employee benefit or other plans or
programs in which he /she currently participates.

 

8.                                      Not an Employment Agreement.

 

This Agreement is not, and nothing herein shall be deemed to create, a contract
of employment between Executive and the Company. The Company may terminate the
employment of Executive at any time and for any reason, subject to the terms of
any employment agreement between the Company and Executive that may then be in
effect.

 

9.                                      Resolution of Disputes.

 

Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement, other than seeking
injunctive relief under Sections 4 or 5, shall be resolved by binding
arbitration, to be held at an office closest to the Company’s principal offices
in accordance with the rules and procedures of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.  Pending the resolution of any
arbitration or court proceeding, the company shall continue payment of all
amounts and benefits due Executive under this Agreement.  All reasonable costs
and expenses of any arbitration or court proceeding (including fees and
disbursements of counsel) shall be paid on behalf of or reimbursed to Executive
promptly by the Company; provided, however, that no reimbursement shall be made
of such expenses if and to the extent the arbitrator(s) determine(s) that any of
Executive’s litigation assertions or defenses were in bad faith or frivolous.

 

10.                               Assignability; Binding Nature.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall take
whatever action it legally can in order to cause such assignee or transferee to
expressly assume the liabilities, obligations and duties of the Company
hereunder. No rights or obligations of Executive under this Agreement may be
assigned or transferred by Executive other than Executive’s, rights to
compensation and benefits, which may be transferred only by will or operation of
law, except as provided in Section 15 below.

 

11.                               Representation.

 

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

 

12.                               Amendment or Waiver; Section 409A.

 

(a)                                 No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by Executive
and an authorized officer of the Company. No waiver by

 

9

--------------------------------------------------------------------------------


 

either Party of any breach by the other Party of any condition or provision
contained in this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or an authorized officer of the Company, as the case may be.

 

(b)                                 Executive and Company agree that it is the
intent of the parties that this Agreement not violate any applicable provision
of, or result in any additional tax or penalty under, Section 409A of the Code,
as amended, and that to the extent any provisions of this Agreement do not
comply with such Code Section 409A the parties will make such changes as are
mutually agreed upon in order to comply with Code Section 409A.  In all events,
to the extent required to avoid a violation of the applicable rules under all
Section 409A by reason of Code Section 409A(a)(2)(B)(i), payment of any amounts
subject to Code Section 409A shall be delayed until the relevant date of payment
that will result in compliance with the rules of Code Section 409A(a)(2)(B)(i).

 

13.                               Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

14.                               Survivorship.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment to the extent necessary to the intended
preservation of such rights and obligations.

 

15.                               Beneficiaries/References.

 

Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative.

 

16.                               Governing Law/Jurisdiction.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Rhode Island without reference to principles of conflict of
laws. Subject to Section 6, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for Rhode
Island or (ii) any of the courts of the State of Rhode Island. The Company and
Executive further agree that any service of process or notice requirements in
such proceeding shall be satisfied if the rules of such court relating thereto
have been substantially satisfied. The Company and Executive hereby waive, to
the fullest extent permitted by applicable law, any objection which it or he/she
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum.

 

17.                               Notices.

 

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to, such changed address as such Party may
subsequently give such notice of:

 

10

--------------------------------------------------------------------------------


 

If to CVS:

 

CVS Pharmacy, Inc.
One CVS Drive
Woonsocket, RI 02895
Attention: Corporate Secretary

 

If to Executive:

 

Mark Cosby
78 Doubling Road
Greenwich, CT 06830

 

18.                               Headings.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

19.                               Counterparts.

 

This Agreement may be executed in two or more counterparts.

 

11

--------------------------------------------------------------------------------


 

In WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

CVS Pharmacy, Inc.

 

 

 

 

 

By:

  /s/ Lisa Bisaccia

 

 

Lisa Bisaccia

 

 

SVP and Chief Human Resources Officer

 

 

 

 

 

Executive

 

 

 

 

 

/s/ Mark Cosby

 

Mark Cosby

 

EVP, CVS Caremark and President, CVS/pharmacy

 

12

--------------------------------------------------------------------------------